EXHIBIT 10.46

 

[g316573lai001.gif]

 

CVS CAREMARK CORPORATION

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

GRANT DATE:

 

1.               Pursuant to the provisions of the 2010 Incentive Compensation
Plan (the “ICP”) of CVS Caremark Corporation (the “Company”), on the date set
forth above (the “Grant Date”), the Company has awarded and hereby evidences the
Performance-Based Restricted Stock (“PBRS”) unit award (the “Award”) to the
person named below (the “Participant”), subject to the terms and conditions set
forth and incorporated in this PBRS Agreement (the “PBRS Agreement”), the
Restricted Stock Units (“RSUs”) set forth below. The ICP is hereby made a part
hereof and Participant agrees to be bound by all the provisions of the ICP.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term(s) in the ICP. On the Grant Date specified above, the Fair Market
Value (the “FMV”) of a share of Stock equals $xx.xx, which is the closing price
on such date.

 

Participant

 

Employee Number

 

RSUs (#)

 

 

2.               Each RSU represents a right to a future payment of one share
(“Share”) of Common Stock ($0.01 par value) of the Company. Subject to required
tax withholding, if applicable, such payment shall be in Shares.

 

3.               (a)           To the extent dividends are paid on Shares while
the RSUs remain outstanding and prior to the Settlement Date (as defined below),
Participant shall be entitled to receive a cash payment in an amount equivalent
to the cash dividends with respect to the number of Shares covered by the RSUs;
provided, however, that if such dividend is paid prior to an RSU’s Vesting Date,
as set forth in Paragraph 4 below, Participant shall not be entitled to any
payment in respect of such dividend unless Participant is still employed by the
Company on such dividend payment date.

 

(b)           Participant hereby agrees that, prior to the Settlement Date, the
Company may withhold from the dividend equivalent amounts referred to in
Paragraph 3(a) above amounts sufficient to satisfy the applicable tax
withholding in respect of such dividend equivalent payments.

 

4.               Subject to the terms and conditions of the ICP and this PBRS
Agreement, and subject to Participant’s continued employment, Participant shall
be entitled to receive (and the Company shall deliver to Participant) within
sixty (60) days following the Vesting Date(s) set forth herein (such delivery
being hereafter referred to as the “Settlement Date”), the number of Shares
underlying the RSUs on the date(s) set forth below:

 

(a)             on the first anniversary of the Grant Date, one-third of the
Shares underlying the RSU;

(b)             on the second anniversary of the Grant Date, one-third of the
Shares underlying the RSU;

(c)             on the third anniversary of the Grant Date, one-third of the
Shares underlying the RSU.

 

5.               (a)           In accordance with rules promulgated by the
Management Planning and Development Committee of the Board of Directors (the
“Committee”), Participant, to the extent eligible under the CVS Caremark
Deferred Stock Compensation Plan, may elect to defer delivery of Shares in
settlement of RSUs covered by this PBRS Agreement. Any such deferred delivery
date elected by Participant shall become the Settlement Date for purposes of
this PBRS Agreement.

 

(b)           To the extent dividends are paid on such deferred Shares prior to
the Settlement Date, Participant shall be entitled to receive an additional RSU
equal to: (x) the amount of dividend per Share as declared by the Company’s
Board of Directors on the Company’s common stock multiplied

 

1

--------------------------------------------------------------------------------


 

by (y) the number of deferred RSUs held by Participant on the record date of
such dividend, divided by (z) the FMV of a Share on such record date.

 

6.               Except as may be elected by Participant, at the Settlement Date
for any RSUs, the number of Shares to be delivered by the Company to Participant
shall be reduced by the smallest number of Shares having a FMV at least equal to
the dollar amount of Federal, state or local tax withholding required to be
withheld by the Company with respect to such RSUs on such date. In lieu of
having the number of Shares underlying the RSU reduced, Participant may elect to
pay the Company for any amounts required to be withheld by the Company in
connection with the settlement of the RSUs or delivery of the Shares pursuant to
the PBRS Agreement. Such election may be made electronically at any time prior
to the Settlement Date of the RSUs.

 

7.               (a)           Except as provided in Paragraphs 7 (b) —
(g) below, if, for any reason, Participant ceases to be employed by the Company
or a subsidiary of the Company, all RSUs not then vested in accordance with
Paragraph 4 above, shall be immediately forfeited.

 

(b)           In the event Participant ceases to be employed by the Company, or
any subsidiary of the Company, by reason of death, RSUs not then vested in
accordance with Paragraph 4 will become immediately vested.

 

(c)           In the event Participant ceases to be employed by the Company, or
any subsidiary of the Company, by reason of a “Qualified Retirement,” which
shall mean attainment of age fifty-five (55) with at least ten (10) years of
continuous service, or attainment of age sixty (60) with at least five (5) years
of continuous service, RSUs not yet vested in accordance with Paragraph 4 will
become immediately vested.

 

(d)           In the event Participant ceases to be employed by the Company, or
any subsidiary of the Company, by reason of total and permanent disability (as
defined in the Company’s Long-Term Disability Plan, or, if not defined in the
Plan, as defined by the Social Security Administration), the RSUs shall vest on
a pro rata basis as follows: the total number of RSUs vested as of the
Separation Date, which is the last day that the Participant is employed by the
Company or any subsidiary of the Company, including RSUs previously vested,
shall be equal to the number of RSUs granted on the Grant Date multiplied by the
following fraction: (A) the numerator shall be the whole number of months
elapsed since the Grant Date and (B) the denominator shall be thirty-six (36).
For purposes of this calculation, the number of months in the numerator in
sub-section (A) above shall include any partial month in which Participant has
worked. For example, if the time elapsed between the Grant Date and the
Separation Date is eight months and five days, the numerator in sub-section
(A) above shall be nine.

 

(e)           In the event Participant ceases to be employed by the Company, or
any subsidiary of the Company, and receives severance pay, RSUs not yet vested
shall continue to vest during the severance period set forth in the agreement
providing such severance pay, and vested RSUs shall settle in accordance with
Paragraph 4 of this PBRS Agreement. During any severance period, Participant is
eligible to receive dividend equivalents as described in Section 3(a) above. All
RSUs not vested by the last day of the severance period shall be forfeited.

 

(f)            Notwithstanding the above, (i) the provisions of Section 10 of
the ICP shall apply in the event of a Change in Control (as defined in
Section 10) and (ii) the provisions of Section 7(e)(iv) of the ICP shall apply.

 

(g)           For purposes of this Section 7, transfer of employment of
Participant from the Company to a subsidiary of the Company, transfer among or
between subsidiaries, or transfer from a subsidiary to the Company shall not be
treated as cessation of employment.

 

2

--------------------------------------------------------------------------------


 

8.               An RSU does not represent an equity interest in the Company and
carries no voting rights. Participant shall have no rights of a shareholder with
respect to the RSUs until the Shares have been delivered to Participant.

 

9.               Neither the execution and delivery hereof nor the granting of
the award evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ Participant for any specific period.

 

10.         Any notice required to be given hereunder to the Company shall be
addressed to:

 

CVS Caremark Corporation

 

Senior Vice President, Chief Human Resources Officer

 

One CVS Drive

 

Woonsocket, RI 02895

 

 

and any notice required to be given hereunder to Participant shall be addressed
to such Participant at the address shown on the records of the Company, subject
to the right of either party hereafter to designate, in writing, to the other,
some other address.

 

11.         All decisions and interpretations made by the Board of Directors or
the Committee concerning this PBRS Agreement and/or the ICP shall be binding and
conclusive on all persons. In the event of any inconsistency between the terms
hereof and the provisions of the ICP, this Agreement shall govern.

 

12.         By accepting this Award, Participant acknowledges receipt of a copy
of the ICP, and agrees to be bound by the terms and conditions set forth in this
Agreement and the ICP, as in effect from time to time.

 

13.         By accepting this Award, Participant further acknowledges that the
Federal securities laws and/or Company’s policies regarding trading in its
securities may limit or restrict Participant’s right to buy or sell Shares,
including without limitation, sales of Shares acquired in connection with RSUs.
Participant agrees to comply with such Federal securities law requirements and
Company policies, as such laws and policies may be amended from time to time.

 

14.         The company intends that this Agreement not violate any applicable
provision of, or result in any additional tax or penalty under, Section 409A of
the Internal Revenue Code of 1986 (the “Code”), as amended, and that to the
extent any provisions of this Agreement do not comply with Code Section 409A the
Company will make such changes in order to comply with Code Section 409A. In all
events, the provisions of CVS Caremark Corporation’s Universal Definitions
Document are hereby incorporated by reference and to the extent required to
avoid a violation of the applicable rules under all Section 409A by reason of
Section 409A(a)(2)(B)(i) of the Code, payment of any amounts subject to
Section 409A of the Code shall be delayed until the relevant date of payment
that will result in compliance with the rules of Section 409A(a)(2)(B)(i) of the
Code.

 

15.         Recoupment of Restricted Stock Unit Award Due to Material Fraud or
Financial Misconduct.

Participant shall immediately repay to the Company the value of any pre-tax
economic benefit that Participant derived from such RSUs, if the Board
determines that material fraud or financial misconduct has occurred in a manner
which subjects Participant to recoupment under the Company’s recoupment policy,
as in effect from time to time. The amount to be repaid by Participant shall be
the amount necessary to disgorge the value enjoyed or realized by Participant
from the RSUs and the underlying Shares, as determined by the Board, or a
portion of such value as may be determined by the Board in its sole discretion.
In making its determinations under this paragraph, the Board may, by way of
example only, (i) with respect to any Shares which have been transferred to
Participant in settlement of the RSUs and which are beneficially owned by
Participant as of a date the repayment obligation arises, require Participant to
repay to the Company the Fair Market Value of such Shares as of the date of such
repayment and/or (ii) with respect to any Shares which were transferred to
Participant in settlement of the RSUs and as to which beneficial ownership has
been transferred by

 

3

--------------------------------------------------------------------------------


 

Participant as of the date a repayment obligation arises, require Participant to
repay to the Company the Fair Market Value of such Shares as of the date such
Shares were transferred by Participant. In each case the amount to be repaid by
Participant shall also include any dividends (including any economic benefit
thereof) or distributions received by Participant with respect to any RSU Shares
and, in calculating the value to be repaid, adjustments may be made for stock
splits or other capital changes or corporate transactions, as determined by the
Board. If Participant has deferred payment of any portion of the amounts
relating to an RSU that are subject to repayment hereunder, the amount of
Participant’s deferred stock compensation accrual shall be reduced by the amount
subject to repayment, plus all Company matching amounts and earnings on such
amount. If Participant fails to repay the required value immediately upon
request by the Board, the Company may seek reimbursement of such value from
Participant by reducing salary or any other payments that may be due to
Participant, to the extent legally permissible, and/or through initiating a
legal action to recover such amount, which recovery shall include any reasonable
attorneys fees incurred by the Company in bringing such action.

 

16.         This Agreement shall be governed by the laws of the State of Rhode
Island, without giving effect to its choice of law provisions.

 

 

 

By:

 

 

 

 

Senior Vice President, Chief Human Resources Officer

 

 

 

CVS Caremark Corporation

 

 

4

--------------------------------------------------------------------------------